DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 19 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-64, 69-74, and 83-88 are rejected under 35 U.S.C. 103 as being unpatentable over Arditty et al. (PCT Publication WO 2013/190136) in view of Portal et al. (PCT Publication WO 2015/091513) and Patel et al. (US Patent Application Publication 2004/0213747) and with claim 89 rejected additionally as evidenced by Bernard et al. (US Patent Application Publication 2019/0091134).
	Arditty et al. discloses cosmetic compositions for making up skin and/or lips, the cosmetic comprising hydrophobic silica aerogel particles and at least one hydrocarbon-based copolymer preferable obtained from at least one styrene monomer (abstract).  Example cosmetic compositions use the styrene/butadiene copolymer sold under the tradename Kraton G1657M in 7 wt% and silica 
	Arditty et al. does not state whether the copolymer is a thermoplastic elastomer with at least two glass transition temperatures (as recited by independent instant claim 60) or more specifically a first Tg below about 0 ºC and a second Tg greater than about 25 ºC, which is a limitation recited by dependent instant claim 61.  However, it appears reasonable to conclude that this property is possessed by the copolymer taught.  The instant specification states that the styrene/butadiene copolymer sold under the tradename Kraton G1657M is a preferred example of polymer useful as the thermoplastic elastomer (paragraph [26] of the instant specification).  Also, styrene-ethylene/butadiene diblock copolymers are suggested therein as well.  Thus, the taught copolymer of Arditty et al. is considered to possess the properties instantly recited.
	Instant claim 60 further recites a limitation to the amount of the elastomer.  The above cited example cosmetic compositions has the styrene/butadiene copolymer sold under the tradename Kraton G1657M in 7 wt%, which appears to read upon the instantly recited range.  In particular, the range recites a value of “about” 9wt%.  There is no definition in the instant specification as to the scope of the term “about.”  For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).
Even if en arguendo the value in the example does not read upon the instantly recited range, Arditty et al. discloses more broadly that the hydrocarbon-based copolymer (of which the one sold under the trade name Kraton G1657M is an example) is present in from 0.1 to 15 wt% of the prima facie case of obviousness exists.  See MPEP 2144.05.
	The silica aerogel particles read upon the filler recited by independent instant claim 60 and the hydrocarbon-based copolymer taught reads upon the instantly recited thermoplastic elastomer.  However, Arditty et al. does not disclose the inclusion of the adhesive polymer instantly recited.  While film formers are suggested by Arditty et al. as being included (claim 21), and gloss and non-tackiness are desirable features in the taught lip cosmetics (page 2, lines 24-32), the specific polymer is not taught.
Additionally, Arditty et al. does not suggest the inclusion of the instantly recited silicone elastomer. While conventional additives are suggested by Arditty et al., such as the inclusion of thickeners (page 69, lines 9-19), the specific one instantly recited is not taught therein.
Portal et al. discloses dispersions of polymer particles in non-aqueous medium and cosmetic uses thereof (abstract).  The polymer particles are surface-stabilized with an isobornyl (meth)acrylate polymer stabilizer, the medium contains at least one hydrocarbon-based oil, and the polymer of the particles is a C1-C4 alkyl (meth)acrylate polymer (id.).  Specific examples suggested include methyl methacrylate/acrylic acid copolymers (claim 5).  Portal et al. discloses that these inventive polymer particle dispersions possess good stability and make it possible to obtain a film after application which has good gloss, good resistance to oils, and is non-tacky (page 1, lines 32-38).  The cosmetic composition into which the particles may be present include lip makeup compositions (page 9, lines 10-12).  And Portal et al. teaches that the particles are used in 1 to 50 wt% of the cosmetic composition (page 9, lines 6-8).
prima facie case of obviousness exists.  See MPEP 2144.05.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the polymer particles taught by Portal et al. into the cosmetic composition taught by Arditty et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Further motivation would be due to these polymer particles providing a film after application which has good gloss, good resistance to oils, and which is non-tacky.
The combination of Arditty et al. and Portal et al. does not suggest the inclusion of the instantly recited silicone elastomer. Examples of such elastomers would include the one sold under the trade mane KSG-16 as provided by Shin Etsu (instant specification at paragraph [92]).
Patil et al. discloses compositions for coloring keratinous surfaces (abstract), such as the lips (such as example 4). The composition can comprise a thixotropic agent to thicken the cosmetic composition, and preferably is one which is non-matting (i.e. does not matte the glossy effect of the cosmetic) (paragraph [109]). An example of such a thickener is the silicone elastomer sold under the trade mane KSG-16 as provided by Shin Etsu (paragraph [112]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone elastomer taught by Patil et al. as the thickener in the composition taught by Arditty et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Thus, independent instant claim 60 is rendered prima facie obvious.

Instant claims 69-74 further limit the polymer particles.  Portal et al. teaches the polymer particles are in a hydrocarbon oil such as isododecane (claim 12). Thus, the polymer, stabilizer, and oil thus taught by Portal et al. read upon these instantly recited elements.
Instant claims 83-85 further limit the filler, and the aerogel silica particles taught by Arditty et al. read upon these limitations.
Instant claim 86 recites the further inclusion of additional ingredients such as solvents, and these are suggested by Arditty et al. (example 1).
Instant claims 87 and 88 further limit the relative and total amounts of the thermoplastic elastomer, film former, and filler.  With respect to the amounts of the thermoplastic elastomer and the filler, the amounts are suggested by Arditty et al. (and cited above).  And Portal et al. teaches the polymer particles are in a hydrocarbon oil such as isododecane (claim 12) and that the particles are used in 1 to 50 wt% of the cosmetic composition (page 9, lines 6-8).  Thus while the specific ranges instantly recited are not taught by the references, the ranges suggested by the references provide both a range for the total amounts and ranges for the relative amounts, and these ranges overlap the instantly recited ranges.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 89 recites a further property to the composition.  While the cited references are silent as to the features instantly recited, it appears reasonable to conclude that the suggested cosmetic would possess these properties.  The instant specification is silent as to this feature (it appears to not be disclosed or discussed anywhere in the instant disclosure other than this specific 

Response to Arguments - Obviousness
	The Applicant argues that the rejections are not proper.  The Applicant states that Portal et al. is not prior art under 102(a)(1) or 102(a)(2). With respect to the availability under 102(a)(1), Portal et al. was published on 25 June 2015, and this is after 18 December 2014. And the latter date is the effective filing date of the instant application, as supported by the translation of French patent application 1622083. And both Portal et al. and the instant application were owned by L’Oreal no later than the effective filing date of the instant application. As such, Portal et al. is not available as prior art under 102(a)(2).
 	The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the prior art being available under 102(a)(2), this prior art exception is acknowledged and applicable.
However, Portal et al. is available as prior art under 102(a)(1). To qualify, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (such as the foreign application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 1622083, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 60 requires at least one thermoplastic elastomer (element a). This ingredient is essential, as also supported by the specification (see for example paragraph [7]). However, “thermoplastic elastomers” are not disclosed or discussed in the provided-translation of the priority application. Thus the claimed invention is not supported by the prior-filed applications, and does not get the effective filing date of this earlier filed application. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-64, 69-74, and 83-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,864,157 in view of Patel et al. (US Patent Application Publication 2004/0213747). 
The issued claims recite all of the limitations instantly recited except for the specific silicone elastomer. Silicone elastomers are suggested (claim 14) but not the specific one instantly recited, which would include the one sold under the trade mane KSG-16 as provided by Shin Etsu (instant specification at paragraph [92]).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone elastomer taught by Patil et al. as the silicone elastomer in in the composition recited by the issued claims. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
	The Applicant requests the rejection be held in abeyance until allowable subject matter is indicated.  The Examiner maintains these rejections, as they are still proper.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699